Title: Thomas Jefferson to William Thornton, 24 May 1810
From: Jefferson, Thomas
To: Thornton, William


          
            Dear Doctor
             
                     Monticello 
                     May 24. 10.
          
           Your favors of May 7. & 10. are both recieved, and with them came the figs in perfect condition. on my proceeding to plant them in the same places where I had planted those you were so kind as to send me the last year, & reopening the holes, to my great astonishment I found
                  a young bud putting out from the root of every one. they had been long on the road, were planted late, & this succeeded by the most calamitous drought which had been known for 55. years, so that not the smallest symptom of life had ever shewn itself above ground. I covered them carefully & hope soon to see them rise from the dead. the others were planted elsewhere & I consider myself by your bounty as now in stock. 
                  I have this spring laid down some of the young branches of my Marseilles fig, to take root, this method being more secure than that of cuttings. I shall take care in due season to forward you some of them, when in a condition to be severed from the parent stock. 
		   
                  I have not been unmindful of your request for a shepherd’s dog, & having been also asked for one by Joseph Dougherty, I had reserved a pair of the first 
                  brood litter & have been constantly on the watch for some means of conveying them to Washington. but none has occurred, nor have I any prospect of one, and the dogs being now full grown and it being embarrassing to have so many, I must, I fear, give them to another applicant, and leave you to be provided for from the next generation.
          
                  On the subject of the Merinos, I had, before the reciept of your letter, committed myself in another plan. I confess to you that I have not been satisfied with that kind of patriotism the strongest feature of which is to enrich the patriot himself. I propose from the pair of Merinos I am to recieve, and as many females of the common kind as the ram may be competent to cross till the blood becomes pure, to give to each county in my State a full blooded Merino ram, as fast as they can be produced, leaving to a society of the county to prescribe fair rules for
			 imparting the benefit of his services to the farmers of the county. we have near an hundred counties, and your arithmetic will tell you within what term this geometrical progression will reach
			 the
			 whole. I shall keep the flock directly under my own eye. I have a person now to follow my sheep, & with the aid of the bitch I recieved from France, perfectly trained, they are have the benefit of fine pastures in which they could not run but for the facility she gives of keeping them from the grain in the same fields. I hope to live to see my own state covered by
			 this valuable animal without expence to our citizens, & not an oppressive one to myself, and from this I shall feel more satisfaction than thousands of dollars would have given me, extorted
			 from
			 the poor farmers, to which will be added, I am sure, the further gratification of your approbation. present me respectfully to the ladies of your family & be assured of my great esteem & respect.
          
            Th:
            Jefferson
         